                      Case 1:18-cv-11819-RA Document 56 Filed 03/05/21 Page 1 of 2




JAMES E. JOHNSON                              THE CITY OF NEW YORK                             NICOLETTE PELLEGRINO
Corporation Counsel                                                                             Assistant Corporation Counsel
                                             LAW DEPARTMENT                                             Phone: (212) 356-2338
                                                                                                          Fax: (212) 356-3509
                                                 100 CHURCH STREET                               Email: npellegr@law.nyc.gov
                                                 NEW YORK, NY 10007

                                                                      Application granted. The post-discovery conference
                                                                      is hereby adjourned until April 9, 2021 at 2:30 p.m.
                                                                      No later than one week in advance of the conference,
        VIA E.C.F.
                                                                      the parties are to submit a joint letter updating the
        Honorable Ronnie Abrams
                                                                      Court on the status of the case, including but not
        United States District Judge
                                                                      limited to whether either party intends to file a
        United States District Court
                                                                      dispositive motion and what efforts the parties have
        Southern District of New York
                                                                      made to settle the action.
        40 Foley Square
                                                                                                               SO ORDERED.
        New York, New York 10007

                 RE:     Brian Coleman v. City of New York, et al.,                             _____________________
                         18-CV-11819 (RA)                                                           Hon. Ronnie Abrams
                                                                                                          March 5, 2021
        Your Honor:

                 I am an Assistant Corporation Counsel in the Special Federal Litigation Division of the
        New York City Law Department and the attorney representing the City of New York and New
        York City Police Department Sergeant Johanny Beissel (collectively, “Defendants”) in the above
        referenced matter. The Defendants write to respectfully request an adjournment of the April 2,
        2021 Conference. Plaintiff consents to the instant adjournment request. This is the Defendants’
        first request to adjourn the April 2, 2021 Conference.

                       On December 29, 2020, the Court scheduled a post-discovery conference for
        April 2, 2021, at 11 a.m. (See Dkt. No. 54.) However, due to a scheduling conflict concerning a
        personal matter, the undersigned is unable to appear for the April 2, 2021 Conference. Thus, the
        Defendants respectfully request an adjournment of the April 2, 2021 Conference.

                        The parties have conferred, and respectfully note that they are available to
        participate in a post-discovery conference on April 7, 8, or 9.

                     Accordingly, the Defendants respectfully request an adjournment of the April 2,
        2021 Conference to either April 7, 8, or 9, or to a later date convenient for the Court.
        Case 1:18-cv-11819-RA Document 56 Filed 03/05/21 Page 2 of 2




            The Defendants thank the Court for its consideration.

                                                 Respectfully submitted,

                                                 __/s/ Nicolette Pellegrino         .
                                                 Nicolette Pellegrino
                                                 Assistant Corporation Counsel
                                                 Special Federal Litigation Division

CC:   VIA E.C.F.
      Gregory William Zenon, Esq.
      Attorney for Plaintiff




                                            2
